Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 10-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzales (Pub. No. US 2017/0353410 A1 hereinafter Gonzales).

Claim 1 is an independent claim and Gonzales discloses a message management method comprising: 
receiving, by at least one processor of a computer system, a share request for a message group that comprises at least one message among messages in a chatroom (select a range of messages to forward to another user(s) as one or more combined messages, para. [0115], [0186], [0204], see also FIG. 7B); and 
forwarding, by the at least one processor, based on receiving the share request, information about the message group to a server (composite message is sent to server to process said composite message, para. [0245]) which stores the information about the message group in association with the chatroom (the one or more messages, a user profile information, the composite messages, and historical transactions are stored on the server, para. [0199]) and shares the message group with users in the chatroom (said server 108 can process said composite message and send a portion of said plurality of messages to said second user, para. [0245], [0248]).  

As per claim 2, claim 1 is incorporated and Gonzales further discloses wherein the receiving comprises: 
displaying, by a user interface of the computer system, a list of at least one message group including the requested message group for selection by a user (list of plurality of users for selecting recipients, para. [0186]); and 
(selected user(s) from interface, para. [0186]).  

As per claim 3, claim 1 is incorporated and Gonzales further discloses wherein the receiving comprises: 
	grouping the messages in the chatroom, based on a message time, into at least one message group (selection option comprises an option to select all messages between a start time and an end time, para. [0158], send range of messages as a larger single message, para. [0115]); 
displaying, by a user interface of the computer system, a list of the at least one message group (messenger screen with conversations, para. [0225], see FIG. 25); and 
receiving, through the user interface, a specific user input which selects the requested message group from among the at least one message group (clicking on one or more conversations can load a messaging history between two users, para. [0228]).  

As per claim 5, claim 1 is incorporated and Gonzales further discloses wherein the receiving comprises: 
displaying, by a user interface of the computer system, at least one editing message to be added to the message group from among the messages in the chatroom (show selection option for sharing conditions of messages, para. [0164]) or the at least one editing message to be deleted from the message group from among the messages in the message group (omit icon selection option for message selection options, para. [0164], [0165]); and 
receiving, through the user interface, a selection of the at least one editing message (1604a-d with omit and show options per message show selection options in interface, see FIG. 17).  

As per claim 6, claim 1 is incorporated and Gonzales further discloses further comprising: 
(messenger navigation button 2302C for messenger screen, see FIG. 25); 
displaying, based on receiving the message group reading request, a second screen of the user interface, the second screen comprising a message group list associated with the chatroom (selection of messenger navigation button 2302C displays messenger screen from other screens, see FIG. 23-27, para. [0209]); 
receiving, through the second screen of the user interface, a selection of a specific message group from the message group list (clicking on one or more conversations, para. [0228]); 
acquiring, from the server, based on receiving the selection of the specific message group, information about the specific message group (plurality of messages are stored on said server and selectively shared with said second computer…said second computer retrieves said portion of said plurality of messages when reading said composite message, para. [0248]; the one or more messages, a user profile information, the composite messages, and historical transactions are stored on the server, para. [0199]); and 
displaying, by the user interface, one or more messages of the specific message group in an order of a corresponding message time based on the information about the specific message group (clicking on one or more conversations can load a messaging history between two users, para. [0228]).  

As per claim 10, claim 1 is incorporated and Deets further discloses a non-transitory computer-readable record medium storing instructions that, when executed by the at least one processor, causes the at least one processor to perform the message management method of claim 1 (computer-readable media for carrying or storing computer-executable instructions…instructions embodied in a non-transitory computer readable medium and executable by one or more computing devices, para. [0154]).  

Claim 11 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.  Furthermore, Gonzalez discloses a memory configured to store computer-readable instructions and at least one processor configured to execute the computer-readable instructions (a processor receives instructions, from a memory, and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein, para. [0154]).

As per claim 12, claim 11 is incorporated.  Claim 12 corresponds to claim 2 and is therefore rejected for similar reasoning.

As per claim 13, claim 11 is incorporated and Gonzalez further discloses wherein the at least one processor is further configured to: 
group the messages in the chatroom, based on a message time or a keyword input from a user; into at least one message group (selection option comprises an option to select all messages between a start time and an end time, para. [0158], send range of messages as a larger single message, para. [0115]); 
control a user interface to display a list of the at least one message group (messenger screen with conversations, para. [0225], see FIG. 25); and 
receive, through the user interface, a specific user input which selects the requested message group from among the at least one message group (clicking on one or more conversations can load a messaging history between two users, para. [0228]).  

As per claim 14, claim 11 is incorporated.  Claim 14 corresponds to claim 5 and is therefore rejected for similar reasoning.

claim 15, claim 11 is incorporated.  Claim 15 corresponds to claim 6 and is therefore rejected for similar reasoning.

Claim 19 is an independent claim and Gonzalez discloses a message management method comprising: 
receiving, by a server, information about at least one message group, the at least one message group including at least one message among messages in a chatroom  (composite message is sent to server to process said composite message, para. [0245]; select a range of messages to forward to another user(s) as one or more combined messages, para. [0115], [0186], [0204], see also FIG. 7B); 
storing, by the server, the information about the at least one message group in association with the chatroom (the one or more messages, a user profile information, the composite messages, and historical transactions are stored on the server, para. [0199]); 
receiving, by the server, a share request for a message group among the at least one message group (composite message is sent to server to process said composite message, para. [0245]); and 
sharing, by the server, based on receiving the share request, the message group with users in the chatroom (said server 108 can process said composite message and send a portion of said plurality of messages to said second user, para. [0245], [0248]).  

As per claim 20, claim 19 is incorporated and Gonzalez further discloses wherein the sharing comprises sharing the message group through a service channel allocated to the chatroom (messenger screen for message conversations, see FIG. 25).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez, and further in view of DeLuca, et al (Pub. No. US 2013/0185363 A1 hereinafter DeLuca).

As per claim 4, claim 1 is incorporated and Gonzales further discloses wherein the receiving comprises: 
grouping the messages in the chatroom into at least one message group (selection option comprises an option to select all messages between a start time and an end time, para. [0158], send range of messages as a larger single message, para. [0115]); 
displaying, by a user interface of the computer system, a list of the at least one message group (messenger screen with conversations, para. [0225], see FIG. 25); and 
receiving, through the user interface, a specific user input which selects the requested message group from among the at least one message group (clicking on one or more conversations can load a messaging history between two users, para. [0228]).  

Gonzales does not specifically disclose, but DeLuca teaches, grouping the messages in the chatroom, based on a keyword input from a user, into at least one message group (messages may be tagged with a keyword or term, enabling keyword-based search of information, para. [0048]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate DeLuca’s keyword based searching for specific messages in conversation based on tags with Gonzales’ selection of messages for sharing because the ability to search for individual messages in chat conversations based on keywords would have allowed for more efficiently providing relevant messages to a user for selection.

Claims 7-9, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez, and further in view of Deets, et al (Pub. No. US 2019/0138160 A1 hereinafter Deets).

As per claim 7, claim 1 is incorporated and Gonzales does not specifically disclose, but Deets teaches, further comprising: 
storing a last reading time of the message group (last time user accessed group messaging thread, para. [0057]); and 
displaying the at least one message in the message group with a different graphic effect than remaining messages in the message group based on the last reading time (unread messages indicated by positioning under last read position bar 220, see FIG. 2B).  

As per claim 8, claim 7 is incorporated and Gonzalez does not specifically disclose, but Deets teaches, wherein each message in the message group comprises time information that is updated for the message group (messages added to the group messaging thread during the user’s period of absence shows time information for added messages as claimed, para. [0058]), and the displaying comprises: 
comparing the last reading time and the time information (messages added to the group messaging thread during the user’s period of absence, para. [0058]; last time user accessed group messaging thread, para. [0057]); 
determining, based on comparison of the last reading time and the time information, a presence or an absence of a message updated after the last reading time in the message group (determine messages added during user’s period of absence, para. [0058]); and 
displaying the message updated after the last reading time with the different graphic effect than a previously existing message in the message group (display new messages under unread bar, see FIG. 2B).  

As per claim 9, claim 7 is incorporated and Gonzalez does not specifically disclose, but Deets teaches, wherein the displaying comprises: 
(determine messages added to the group messaging thread during the user’s period of absence, para. [0058]; last time user accessed group messaging thread, para. [0057]); 
determining, based on the message times and the last reading time, a presence or an absence of an unread message in the message group (determine messages added during user’s period of absence, para. [0058]); and 
displaying, based on determining the presence of the unread message, the unread message with the different graphic effect than a read message in the message group (display new messages under unread bar, see FIG. 2B).  

As per claim 16, claim 11 is incorporated.  Claim 16 corresponds to claim 7 and is therefore rejected for similar reasoning.

As per claim 17, claim 16 is incorporated and Gonzalez does not specifically disclose, but wherein each message in the message group comprises time information that is updated for the message group (messages added to the group messaging thread during the user’s period of absence shows time information for added messages as claimed, para. [0058]), and the at least one processor is further configured to: 
compare the last reading time and the time information (messages added to the group messaging thread during the user’s period of absence, para. [0058]; last time user accessed group messaging thread, para. [0057]); and 
control the user interface to display a message updated after the last reading time with the different graphic effect than a previously existing message in the message group (display new messages under unread bar, see FIG. 2B).  

As per claim 18, claim 16 is incorporated.  Claim 18 corresponds to claim 9 and is therefore rejected for similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2016/0337291 A1 – generally teaches sharing user selected messages from one conversation to different individuals and/or group chats.
Pub. No. US 2015/0271112 A1 – generally teaches creating and managing subgroup chats within chat groups.
Pub. No. US 2014/0068468 A1 – generally teaches an interface for managing and viewing group conversations and subgroup conversations for conversations within the group conversation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BUI/Primary Examiner, Art Unit 2448